DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,590,578. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all elements of claims 1-10 of the current application are to be found within claims 1-8 of US 10,590,578.  The only difference between the claims lies in the fact that the claims of the patent are much more specific than the claims of the application.  Thus the claims of the current application are generic to the “species or sub-genus” as represented by the patent claims.  It has been held that the claimed species or claimed sub-genus anticipates the claimed genus.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Drawings
The drawings are objected to because at least figure 1 has improper shading such which renders aspects of the figure unclear.  Note that all of reference characters 114, 116 and 120 appear to be pointing to the same component of the sewing machine.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  Within the second line of the claim “examiner” (2nd occurrence) should be replaced with “examine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKA et al. (US 2015/0128835 A1) in view of KAIYA et al. (US 2006/0021559 A1).
Regarding claims 1 and 6, NAKA discloses a method and apparatus for stitching, comprising (a) examining, by an examiner (CPU 61; also note image sensor 35), an embroidery design (selected pattern; note S1 and S2), wherein the examiner is operably coupled to a controller (sewing machine 1; 61) and a sewing head (14), and wherein the controller comprises a memory (62, 63), and wherein the controller is operable to cause the sewing head to stitch a work piece (Figures 1, 3 and 5).  NAKA further discloses (b) determining, by the examiner, a needle drop location of each stitch of the embroidery design (para 0036-0042) (particularly note lines 4-7 of para 0042) (Figures 4-8).  However, NAKA fails to disclose (c) dividing, by the examiner, the examined embroidery design into a plurality of separate sections; (d) transmitting the plurality of separate 
KAIYA teaches a memory having a capacity; (c) dividing, by the examiner, the examined embroidery design into a plurality of separate sections (para 48) (Fig. 6 and 8); (d) transmitting the plurality of separate sections at a plurality of different times to the controller such that the plurality of separate sections do not exceed the capacity of the memory at any one of the plurality of different times (para 0048, 0059-0063); and (e) in response to the controller, stitching, by the sewing head, the plurality of separate sections into the work piece based on the determined needle drop location (para 0048,0059-0063,0068,0070).  Accordingly it would have bene obvious to a person with ordinary skill in the art at the time the invention was made to have provided method of NAKA with a memory having a capacity and the steps as shown in (c)-(d) above, in light of the teachings of KAIYA, in order to speed up the sewing operation.
Regarding claim 2 and 7, KAIYA discloses pausing the stitching between completion of stitching at least one of the plurality of separate sections (para 0048, 0059-0063, 0068, 0070).
Regarding claims 3 and 8, NAKA discloses the embroidery design being an electronic embroidery design (para 0026, 0033-0037, 0049-0051).
Regarding claims 4 and 9, NAKA discloses the sewing head comprising a reciprocating needle for stitching having a reciprocating cycle, and an encoder (35) for 
Regarding claims 5 and 10, KAIYA discloses displaying, by a display, the plurality of separate sections, and assigning a reference character to each one of the plurality of separate sections, wherein each reference character is an identifier for one of the plurality of separate sections (para 0033-0034, 0059-0063, 0068, 0070).

Conclusion
The prior art made of record, as cited on the attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732